SECOND DIVISION
                               ANDREWS, P. J.,
                            MCFADDEN and RAY, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                 November 14, 2014




In the Court of Appeals of Georgia
 A14A1403. THOMAS et al. v. STATE BANK AND TRUST
     COMPANY.

      MCFADDEN, Judge.

      This appeal challenges the grant of summary judgment to a bank on its claims

for breach of two promissory notes and a guaranty. Because the movant bank failed

to meet its burden of showing that there exists no genuine issue of material fact that

it is the current holder of the notes and guaranty, we reverse.

      “Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. We review a trial court’s

grant of summary judgment de novo, construing the evidence, and all reasonable

conclusions and inferences drawn from it, in favor of the nonmovant.” Clay v.
Oxendine, 285 Ga. App. 50 (645 SE2d 553) (2007) (citations and punctuation

omitted).

      So viewed, the evidence shows that on July 21, 2009, Stanley Thomas obtained

a loan from The Buckhead Community Bank and signed a promissory note promising

to repay the principal amount of $355,015. On September 15, 2009, Kevin Case also

obtained a loan from The Buckhead Community Bank and signed a promissory note

promising to repay the principal amount of $35,686.79. Thomas executed a guaranty

to repay Case’s note.

      The Buckhead Community Bank subsequently failed, and the Federal Deposit

Insurance Corporation (“FDIC”) was appointed receiver for the failed bank. On

December 4, 2009, the FDIC entered into a Purchase and Assumption Agreement

with State Bank and Trust Company, which provided that State Bank desired to

purchase certain assets and assume certain liabilities of the failed Buckhead

Community Bank, and that the FDIC assigned its interests in the failed bank’s assets

to State Bank.

      On March 25, 2011, State Bank filed the instant action against Thomas and

Case, claiming default and seeking recovery under the Buckhead Community Bank

promissory notes and guaranty. On March 12, 2012, State Bank filed a motion for

                                         2
summary judgment, claiming that the notes and guaranty had been transferred to it by

the Purchase and Assumption Agreement. Thomas and Case opposed the motion,

asserting that the bank had not shown it was in fact the holder of the notes and

guaranty because the Purchase and Assumption Agreement did not identify the assets

transferred and it provided that the actual conveyance of the assets shall be made by

a receiver’s deed or a receiver’s bill of sale, neither of which was present in the

record.

      On June 26, 2012, a hearing was held on the motion for summary judgment. At

the hearing, counsel for State Bank stated that the “receiver’s assignment of note and

deed to secure debt is part of the real estate records of the clerk of the superior court

of Fulton County[.]” She then cited to a county deed book and page number and

further stated, “The receiver assignment of note and deed to secure debt was filed of

record back in May of 2010. And subject to that assignment of note, all notes and

deed to secure debt, financing statements and other collateral were all transferred to

State Bank and Trust.”

      Counsel for the bank gave a copy of the referenced page to counsel for the

defense. However, the bank did not tender the document to the court and it was not

admitted into evidence. Counsel for Thomas and Case objected to any consideration

                                           3
by the court of the purported assignment record, noting that it had not been certified,

and had not been timely filed in support of the motion or served on the defense.

Defense counsel further argued that the absence of such an assignment document in

the record proved his point that the Purchase and Assumption Agreement itself did

not convey the notes and guaranty in question, and thus the bank had not presented

proper evidence of the document actually effectuating the transfer of the assets.

       The trial court thereafter entered its order granting the motion for summary

judgment in favor of State Bank, finding that the notes and guaranty had been

transferred to the bank pursuant to the Purchase and Assumption Agreement. Thomas

and Case appeal.

       1. Conveyance of notes and guaranty.

       The appellants assert that the trial court erred in granting summary judgment

because there exist genuine issues of material fact as to whether the bank proved the

notes and guaranty had been conveyed to it and that it is the current holder of the

notes and guaranty. We agree.

       State Bank argues that the notes and guaranty were conveyed to it by Section

3.1 of the Purchase and Assumption Agreement. Section 3.1 states that the FDIC

“hereby sells, assigns, transfers, conveys, and delivers to [State Bank], all right, title,

                                            4
and interest of the [FDIC] in and to all of the assets . . . of the Failed

Bank. . . . Schedule 3.1 attached hereto and incorporated herein sets forth certain

categories of Assets purchased hereunder.”

      Contrary to the bank’s argument, the plain language of this section assigned the

FDIC’s right, title and interest in the assets of the failed bank, but did not convey the

assets themselves. Moreover, it did not identify the specific assets in which the FDIC

had an interest; and the referenced Schedule 3.1 likewise did not identify any specific

assets. Thus, while Section 3.1 clearly assigned the FDIC’s interest in the assets of

the failed bank to State Bank, it did not identify the subject notes and guaranty as

assets in which the FDIC had an interest and it did not transfer those specific assets

to State Bank.

      Rather, the actual conveyance of the failed bank’s assets is governed by Section

3.3 of the Purchase and Assumption Agreement. We note that this is the only section

of the agreement that is given special emphasis by being written in all capital and

bolded letters. It provides: “THE CONVEYANCE OF ALL ASSETS,

INCLUDING         REAL       AND     PERSONAL          PROPERTY         INTERESTS,

PURCHASED BY [STATE BANK] UNDER THIS AGREEMENT SHALL BE



                                           5
MADE, AS NECESSARY, BY RECEIVER’S DEED OR RECEIVER’S BILL

OF SALE[.]”

        It is undisputed that no such receiver’s deed or bill of sale is contained in the

record. As recounted above, at the summary judgment hearing, counsel for State Bank

referred to a receiver’s assignment of note and deed, claimed that it had been recorded

in a county deed book, and asserted that “subject to that assignment of note, all notes

and deed to secure debt, financing statements and other collateral were all transferred

to State Bank and Trust.” (Emphasis supplied.) However, the bank’s counsel did not

introduce any such document into evidence and did not ask the court to take judicial

notice of the purported county record. Thus, there is no evidence in the record of any

receiver’s deed, bill of sale or assignment of note and deed showing a transfer of the

notes and guaranty that form the basis of State Bank’s claims against Thomas and

Case.

        State Bank attempts to fill this void in the evidence by pointing to the affidavit

of Justin Perry, a State Bank employee appointed as an attorney-in-fact by the FDIC,

who stated that on December 4, 2009, the assets of the failed Buckhead Community

Bank, including the notes and guaranty of Thomas and Case, were transferred to State

Bank by the Purchase and Assumption Agreement. However, as explained above,

                                            6
while the Purchase and Assumption Agreement assigned the FDIC’s interest in the

failed bank’s assets to State Bank, it did not actually transfer the assets themselves.

Moreover, it does not appear that Perry had any personal involvement in or

knowledge of the Purchase and Assumption Agreement since, as he plainly

acknowledges in his affidavit, he was not appointed as attorney-in-fact until

November 22, 2010, nearly a year after the agreement had been executed. “[I]f it

appears that any portion of the affidavit was not made upon the affiant’s personal

knowledge, or if it does not affirmatively appear that it was so made, that portion is

to be disregarded in considering the affidavit in connection with the motion for

summary judgment.” Greenstein v. Bank of the Ozarks, 326 Ga. App. 648, 651 (2)

(757 SE2d 254) (2014) (citations omitted).

      Furthermore, the document appointing Perry as an attorney-in-fact, which was

attached as an exhibit to his affidavit, actually contradicts the claim that the notes and

guaranty at issue were conveyed by the Purchase and Assumption Agreement.

Instead, consistent with Section 3.3 of the agreement, the attorney-in-fact

appointment shows that the transfer of such assets was required to be done by

instruments other than that agreement. The attorney-in-fact appointment provides that

Perry was given the authority to execute, on behalf of the FDIC,

                                            7
      all instruments of transfer and conveyance, including but not limited to
      deeds, assignments, satisfactions, and transfers, appropriately
      completed, with all ordinary or necessary endorsements,
      acknowledgments, affidavits and supporting documents as may be
      necessary or appropriate to evidence the sale and transfer of any assets
      of The Buckhead Community Bank including all loans formerly held by
      The Buckhead Community Bank to State Bank[.]

      In his affidavit, Perry does not aver that he executed any such instruments of

transfer and conveyance or that he has personal knowledge of any assets having been

so conveyed. Thus, his affidavit provides no evidence that the notes and guaranty

were appropriately transferred to State Bank.

      In contrast to the deficient evidence in this case was the evidence presented by

the assignee bank in Bobick v. Community & Southern Bank, 321 Ga. App. 855 (743

SE2d 518) (2013). In that case, we affirmed summary judgment in favor of a bank on

its claims for breach of an assigned promissory note where the bank “submitted

documents reflecting a complete chain of assignment for the promissory note at

issue,” including not only the Purchase and Assumption Agreement between the

FDIC and the bank, but also “the Assignment Agreement in which the FDIC

. . . assigned the promissory notes and security instruments . . . to [the bank].” Id. at

860 (2). See also Kensington Partners v. Beal Bank Nevada, 311 Ga. App. 196, 197

(1) (715 SE2d 491) (2011) (summary judgment affirmed where evidence of transfer

                                           8
included written assignment of deed from FDIC to bank and a note allonge attached

to the promissory note identifying the bank as assignee).

      In this case, there is not such a complete chain of assignment because State

Bank has failed to submit any competent evidence of the actual transfer or

conveyance of the promissory notes and guaranty upon which it rests its claims.

Because the bank has failed to carry its burden of establishing a complete chain of

assignment and transfer of the assets at issue, there exists a genuine issue of material

fact as to an “essential element[] of [the bank’s] case[, and w]e therefore reverse the

trial court’s order granting summary judgment in favor of [the bank].” Wirth v. Cash,

LLC, 300 Ga. App. 488, 491 (685 SE2d 433) (2009) (citations and punctuation

omitted).

      2. Remaining arguments.

      In light of our holding above, we do not reach the appellants’ remaining

arguments.

      Judgment reversed. Andrews, P. J., concurs, and Ray, J., concurs in the

judgment only.




                                           9